           Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 1 of 7



                                                             The Honorable Robert S. Lasnik
 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5
     BRUCE CORKER d/b/a RANCHO ALOHA, et
 6   al.,
                                                     No. 2:19-cv-00290-RSL
 7                         Plaintiffs,
 8         v.                                        STIPULATION AND ORDER
                                                     REGARDING CERTAIN
 9   COSTCO WHOLESALE CORPORATION, et                DEFENDANTS’ ANSWERS TO
     al.,                                            PLAINTIFFS’ SECOND
10                                                   AMENDED COMPLAINT
                           Defendants.               [Dkt. 271]
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC                    Davis Wright Tremaine LLP
                                                                               L AW O F FI CE S
     (2:19-cv-00290-RSL)                                                 920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 2 of 7




 1                                          STIPULATION

 2          Pursuant to LCR 10(g), the parties to the above-captioned matter hereby make the

 3   following stipulation regarding Certain Defendants’ Answers to Plaintiffs’ Second Amended

 4   Complaint [Dkt. 271].

 5          1.      Plaintiffs filed their Second Amended Complaint on April 30, 2020 [Dkt. 271].

 6   Costa Rican Gold Coffee Co., Inc. agreed to waive service of process and further stipulates to

 7   be bound by the Protective Order [Dkt. 148] and the Order on ESI Protocol [Dkt. 152].

 8          2.      The Second Amended Complaint adds Costa Rican Gold Coffee Co., Inc. as a

 9   Defendant. The only altered paragraphs contain allegations concerning Gold Coffee Roasters,

10   Inc. and Costa Rican Gold Coffee, Co. Inc. See Dkt. 271, Exhibit A. The paragraph

11   numbering and all other allegations remain identical to the First Amended Complaint [Dkt.

12   81].

13          3.      The new additions do not require any parties other than Gold Coffee Roasters,

14   Inc. and Costa Rican Gold Coffee, Co. Inc. to alter or amend their responses. The parties

15   accordingly stipulate that no defendant, other than Gold Coffee Roasters, Inc. or Costa Rican

16   Gold Coffee Co., Inc. needs to answer the Second Amended Complaint. The previously filed

17   Answers to the First Amended Complaint, along with the subsequent stipulation regarding

18   affirmative defenses [Dkt. 190] and subject to the Court’s Order Striking Affirmative Defenses

19   [Dkt. 230], will be treated as Answers to the Second Amended Complaint.

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC                            Davis Wright Tremaine LLP
                                                                                       L AW O F FI CE S
     (2:19-cv-00290-RSL) - 1                                                     920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 3 of 7



      Dated: May 13, 2020                        Dated: May 13, 2020
 1
      Respectfully submitted,                    Respectfully submitted,
 2
      DAVIS WRIGHT TREMAINE LLP                 KARR TUTTLE CAMPBELL
 3    Attorneys for Defendants Costco Wholesale
      Corporation, Cameron’s Coffee and
 4
      Distribution Company; Gold Coffee
                                                By: s/ Nathan T. Paine (per email auth.)
 5    Roasters, Inc.; The Kroger Co.;
                                                   Paul Richard Brown, WSBA#19357
      Albertson’s Companies Inc.; Safeway Inc.;    Nathan T. Paine, WSBA #34487
 6    Walmart, Inc.; The TJX Companies d/b/a       Daniel T. Hagen, WSBA #54015
      T.J. Maxx; Marshalls of MA, Inc. d/b/a       Mark A. Bailey, WSBA #26337
 7    Marshalls; Amazon.Com, Inc.; Copper          Andrew W. Durland, WSBA#49747
      Moon Coffee LLC; Bed Bath & Beyond           Joshua Howard, WSBA #52189
 8                                                 701 Fifth Ave, Suite 3300
      Inc.; and Costa Rican Gold Coffee Co.,
                                                   Seattle, WA 98104
 9    Inc.                                         Telephone: (206) 233-1313
                                                   Email: pbrown@karrtuttle.com
10    By: s/ Jaime Drozd Allen
          Jaime Drozd Allen, WSBA #35742        LIEFF CABRASER HEIMANN & BERNSTEIN,
11        Stephen M. Rummage, WSBA #11168 LLP
          Ambika Doran, WSBA #38237
12        Jacob M. Harper (pro hac vice)
          Benjamin J. Robbins, WSBA #53376
13        Aaron Ross, WSBA #56003               By: s/ Daniel E. Seltz (per email auth.)
          Sarah Cox, WSBA #46703
          Rose McCarty, WSBA #54282                Daniel E. Seltz (pro hac vice)
14                                                 Jason L. Lichtman (pro hac vice)
          920 Fifth Avenue, Suite 3300
          Seattle, WA 98104-1610                   Andrew R. Kaufman (pro hac vice)
15                                                 Michael W. Sobol (pro hac vice)
          Telephone: (206) 757-8039
          Fax: (206) 757-7039                      250 Hudson Street, 8th Floor
16                                                 New York, NY 10013
          Email: jaimeallen@dwt.com
                                                   Telephone: (212) 355-9500
17                                                 Email: dseltz@lchb.com
      ARNOLD & PORTER KAYE SCHOLER
18    LLP
      Attorneys for Copper Moon Coffee LLC         Attorneys for Plaintiffs and the Proposed Class
19
      Trenton H. Norris, pro hac vice,
20    CA Bar #164781
      Tommy Huynh, pro hac vice,
21    CA Bar #306222
      Three Embarcadero Center, 10th Floor
22    San Francisco, CA 94111
      Telephone: (415) 471-3100
23    Fax: (415) 471-3400
      Email: Trent.Norris@arnoldporter.com
24    Email: Tommy.Huynh@arnoldporter.com

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC                           Davis Wright Tremaine LLP
                                                                                      L AW O F FI CE S
     (2:19-cv-00290-RSL) - 1                                                    920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 4 of 7




 1    CADES SCHUTTE LLP
      Attorneys for Defendant MNS Ltd.
 2
      By s/ Kelly G. LaPorte (per email auth.)
 3       Kelly G. LaPorte, pro hac vice
         Nathaniel Dang, pro hac vice
 4       1000 Bishop Street, 12th Floor
         Honolulu, HI 96813
 5       Telephone: (808) 521-9200
         Fax: (808) 521-9210
 6       Email: klaporte@cades.com
         Email: ndang@cades.com
 7
      BULLIVANT HOUSER BAILEY, PC
 8    Attorneys for Defendant MNS Ltd.
 9    By s/ Daniel R. Bentson (per email auth.)
         Daniel R. Bentson, WSBA #36825
10       Owen R. Mooney, WSBA #45779
         1700 Seventh Avenue, Suite 1810
11       Seattle, WA 98101
         Telephone: (206) 292-8930
12       Fax: (206) 386-5130
         Email: dan.bentson@bullivant.com
13       Email: owen.mooney@bullivant.com
14    DORSEY & WHITNEY LLP
      Attorneys for Defendant Sprouts Farmers
15    Market, Inc.
16    By s/ J. Michael Keyes (per email auth.)
         J. Michael Keyes, WSBA #29215
17       Erin C. Kolter, WSBA #53365
         Brian J. Janura, WSBA #50213
18       Columbia Center
         701 Fifth Avenue, Suite 6100
19       Seattle, WA 98104
         Telephone: (206) 903-8800
20       Email: keyes.mike@dorsey.com
21   BRYAN CAVE LEIGHTON PAISNER LLP
22   Attorneys for Defendant Cost Plus, Inc.

23   By: s/ Merrit M. Jones (per email auth.)
        Marcy J. Bergman, pro hac vice, CA Bar #75826
24      Merrit M. Jones, pro hac vice, CA Bar #209033
        Three Embarcadero Center, 7th Floor
25      San Francisco, California 94111-4070
        Telephone: (415) 675-3400
26      Fax: (415) 675-3635
        Email: Marcy.Bergman@bclplaw.com
27      Email: Merrit.Jones@bclplaw.com

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC              Davis Wright Tremaine LLP
                                                                         L AW O F FI CE S
     (2:19-cv-00290-RSL) - 2                                       920 Fifth Avenue, Suite 3300
                                                                     Seattle, WA 98104-1610
                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 5 of 7




 1   CADES SCHUTTE LLP
 2   Attorneys for Defendant MNS Ltd.

 3   By: s/ Kelly G. LaPorte (per email auth.)
        Kelly G. LaPorte, pro hac vice
 4      Nathaniel Dang, pro hac vice
        1000 Bishop Street, 12th Floor
 5      Honolulu, HI 96813
 6      Telephone: (808) 521-9200
        Fax: (808) 521-9210
 7      Email: klaporte@cades.com
        Email: ndang@cades.com
 8
     BULLIVANT HOUSER BAILEY, PC
 9   Attorneys for Defendant MNS Ltd.
10
     By: s/ Daniel R. Bentson (per email auth.)
11      Daniel R. Bentson, WSBA #36825
        Owen R. Mooney, WSBA #45779
12      1700 Seventh Avenue, Suite 1810
        Seattle, WA 98101
13
        Telephone: (206) 292-8930
14      Fax: (206) 386-5130
        Email: dan.bentson@bullivant.com
15      Email: owen.mooney@bullivant.com

16   DORSEY & WHITNEY LLP
     Attorneys for Defendant Sprouts Farmers Market, Inc.
17

18   By: s/ Brian J. Janura (per email auth.)
        Brian J. Janura, WSBA #50213
19      J. Michael Keyes, WSBA #29215
        Erin C. Kolter, WSBA #53365
20      Columbia Center
        701 Fifth Avenue, Suite 6100
21
        Seattle, WA 98104
22      Telephone: (206) 903-8800
        Email: janura.brian@dorsey.com
23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC              Davis Wright Tremaine LLP
                                                                         L AW O F FI CE S
     (2:19-cv-00290-RSL) - 3                                       920 Fifth Avenue, Suite 3300
                                                                     Seattle, WA 98104-1610
                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 6 of 7




 1   LANE POWELL PC
 2   Attorneys for Defendants Hawaiian Isles Kona Coffee Company, Ltd., L&K Coffee Co. LLC,
     and Cost Plus, Inc.
 3
     By: s/ Erin M. Wilson (per email auth.)
 4      Erin M. Wilson, WSBA #42454
        Tiffany Scott Connors, WSBA #41740
 5      Jessica Walder, WSBA #47676
 6      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
 7      Seattle, WA 98111-9402
        Telephone: (206) 223-7000
 8      Fax: (206) 223-7107
        Email: wilsonem@lanepowell.com
 9

10   BUCHALTER
     A Professional Corporation
11   Attorneys for Defendant Mulvadi Corporation

12   By: s/ Bradley P. Thoreson (per phone auth.)
        Bradley P. Thoreson, WSBA #18190
13
        David C. Spellman, WSBA #15884
14      1420 Fifth Ave., Ste. 3100
        Seattle, WA 98101-1337
15      Telephone: (206) 319-7052
        Email: bthoreson@buchalter.com
16
     WILSON SMITH COCHRAN DICKERSON
17
     Attorneys for Defendant Pacific Coffee, Inc.
18
     By: s/ Maria E. Sotirhos (per email auth.)
19      Maria E. Sotirhos, WSBA #21726
        Alfred E. Donohue, WSBA #32774
20      901 Fifth Avenue, Suite 1700
        Seattle, WA 98164
21
        Telephone: (206) 623-4100
22      Fax: (206) 623-9273
        Email: sotirhos@wscd.com
23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC                       Davis Wright Tremaine LLP
                                                                                  L AW O F FI CE S
     (2:19-cv-00290-RSL) - 4                                                920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-00290-RSL Document 281 Filed 05/15/20 Page 7 of 7




 1   LEE SMART, P.S., INC.
 2   Attorneys for Defendant BCC

 3   By: s/ Marc Rosenberg (per email auth.)
        Marc Rosenberg, WSBA #31034
 4      Joel E. Wright, WSBA #8625
        1800 One Convention Place
 5      701 Pike Street
 6      Seattle, WA 98101-3929
        Telephone: (206) 624-7990
 7      Fax: (206) 624-5944
        Email: mr@leesmart.com
 8

 9

10                                              ORDER
            IT IS SO ORDERED.
11

12
            Dated this 15th day of May, 2020.
13

14                                              A
                                                Robert S. Lasnik
15                                              United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE: DEFS’ ANSWER TO SAC                          Davis Wright Tremaine LLP
                                                                                     L AW O F FI CE S
     (2:19-cv-00290-RSL) - 5                                                   920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
